estate of steve k backemeyer deceased julie k backemeyer personal representative and julie k backemeyer petitioners v commissioner of internal revenue respondent docket no filed date ps were husband and wife h was a sole_proprietor farmer h purchased certain farm inputs in intending to use them to cultivate crops the following year h a cash-method taxpayer deducted his expenditures on the inputs under sec_162 for that same tax_year h died in date not having used any of the purchased farm inputs they were subsequently transferred to w who began her own farming_business as sole_proprietor upon h’s death w used all the farm inputs in to grow crops that were then sold in and w deducted for tax_year an amount equal to the value of the farm inputs inherited from h held the tax_benefit_rule does not require the recapture upon h’s death in of deductions he claimed for for his expenditures on the farm inputs held further the sec_6662 accuracy-related_penalty for a substantial_understatement_of_income_tax does not apply since ps’ deductions of the inputs under sec_162 were appropriate and the sole denied deduction conceded by ps was not large enough to merit imposition of the penalty timothy l moll for petitioners shaina e boatright and douglas s polsky for respondent opinion laro judge this case arises out of deductions claimed by steve k and julie k backemeyer for tax_year sec_2010 and sec_2011 for certain inputs purchased for and used in their estate of backemeyer v commissioner farming businesses the case was submitted fully stipulated for decision without trial see rule respondent determined a deficiency in petitioners’ federal_income_tax for tax_year of dollar_figure along with a penalty under sec_6662 of dollar_figure after concessions by respondent on certain legal arguments he initially advanced we decide the following issues whether the tax_benefit_rule requires the recapture of deductions for farm inputs claimed by mr backemeyer on hi sec_2010 schedule f profit or loss from farming upon his death in and mrs backemeyer’s acquisition by inherit- ance of the farm inputs we hold that it does not whether the substantial_understatement_penalty under sec_6662 and b applies in this case since we have found petitioners’ deductions appropriate we hold that the penalty does not apply i overview background the parties submitted this case fully stipulated under rule the stipulations of fact and the facts drawn from stipu- lated exhibits are incorporated herein petitioners were resi- dents of greenwood nebraska this case is appealable to the court_of_appeals for the eighth circuit absent stipulation of the parties to the contrary ii petitioners’ background julie backemeyer married steve backemeyer on date until his death mr backemeyer was a farmer who conducted his farming_business as a sole_proprietor mrs backemeyer was employed full time by an insurance com- pany as a claims representative in approximately acres of farm real_estate in cass county nebraska were titled in the name of mr backemeyer the 6-acre farmstead on which petitioner sec_1 in farming inputs generally refers to tangible_personal_property used in agricultural production such as seed fertilizer herbicides and fuel see keig v keig n w 2d neb ct app unless otherwise indicated section references are to the internal rev- enue code code applicable for the relevant years rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports resided and approximately acres of additional farm real_estate in cass county nebraska were titled in the name of mrs backemeyer during the calendar_year mr backemeyer used all of the farm real_estate owned by him- self and mrs backemeyer to grow corn and soybeans he also rented additional farmland from third parties mr backemeyer passed away on date iii mr backemeyer’s farming activities in and mr backemeyer incurred certain expenses in for the purchase of seed chemicals fertilizer and fuel inputs which he planned to use in his farming_business in connection with planting crops in however mr backemeyer died before he was able to use any of these farm inputs the farm inputs were listed in the inventory of mr backemeyer’s assets pre- pared by his estate with the inputs’ stated fair_market_value being equal to their purchase_price through receipts petitioners have corroborated the fol- lowing purchases of farm inputs herbicides invoiced from greenwood farmers co-opera- tive greenwood farmers co-op for dollar_figure on date seed corn and soybeans invoiced from pioneer hi-bred international inc pioneer seed for dollar_figure after a dis- count to the preliminary total of dollar_figure on date seed corn and related treatment services invoiced from channel bio llc channel hybrids for dollar_figure on date fertilizers lime and the application thereof along with invoiced from greenwood big_number gallons of diesel_fuel farmers co-op for dollar_figure on date and fertilizer invoiced from midwest farmers cooperative for dollar_figure on date the inventory of mr backemeyer’s farm supplies on hand at the date of his death indicated the following items chemicals costing dollar_figure from greenwood farmers co- op midwest farmers cooperative invoiced date paid for by check no on date seed costing dollar_figure from pioneer seed invoiced date paid for by check no on date and seed costing dollar_figure from channel hybrids estate of backemeyer v commissioner invoiced date paid for by check no on date for a total of dollar_figure fertilizer costing dollar_figure from greenwood farmers co-op midwest farmers cooperative invoiced december and date paid for by check no on date and fuel costing dollar_figure from greenwood farmers co-op invoiced at an unspecified time paid for by check no on date in early date shortly before his death mr backemeyer sold all the grain he was holding from the crop year resulting in farm income reported on line 3b of hi sec_2011 schedule f mr backemeyer’s estate did not include an interest in any stored grain iv mrs backemeyer’s farming activities in under the terms of mr backemeyer’s estate plans upon his death in all of his interest in the farm inputs passed to the backemeyer family_trust of which mrs backemeyer was a trustee on date mrs backemeyer was appointed per- sonal representative of the estate of steve k backemeyer deceased in probate proceedings commenced in the county court of cass county nebraska on date mrs backemeyer filed an informal closing statement with the cass county court under nebraska law the personal rep- resentative continues in his duties one year beyond the filing of the closing statement in a probate matter see neb rev stat ann sec a lexisnexi sec_2016 therefore mrs backemeyer needed to act to reopen mr backemeyer’s estate for purposes of this case and on date mrs backemeyer’s appointment as personal representative of the estate of steve k backemeyer was extended during the course of the pretrial conference in this case the parties had informed the court that probate proceedings in the cass county court at no pr regarding the estate of steve k backemeyer deceased had been informally closed before the filing of the petition but after issuance of the notice_of_deficiency the probate proceedings were re- opened however for purposes of this case because the petition had not been properly executed by a fiduciary or person authorized to act on behalf of the estate of steve k backemeyer deceased this court ordered that continued united_states tax_court reports after mr backemeyer passed away mrs backemeyer became actively involved in farming to grow corn and soy- beans on the farm real_estate owned by petitioners and on the farm real_estate for which mr backemeyer had entered into rental arrangements for before his death during mrs backemeyer took an in-kind distribution of the farm inputs from the backemeyer family_trust and used all of the inputs to grow corn and soybeans the seed corn was planted in the chemicals and fertilizers and lime were applied in connection with growing corn and soy- beans in and the diesel_fuel was used to operate farm equipment and semitractor trucks during the crop year during mrs backemeyer sold a portion of the crops grown that same year using the farm inputs and received taxable proceeds of dollar_figure as reported on line 3b of her schedule f mrs backemeyer did not claim any_tax basis in the crops sold during mrs backemeyer sold the balance of the crops grown in and received taxable proceeds of dollar_figure as reported on line 3b of her schedule f no crops grown in were sold in mrs backemeyer did not claim any_tax basis in the crops sold in for tax_year mrs backemeyer filed an income_tax return on form_1040 u s individual_income_tax_return as a single_taxpayer v petitioners’ tax returns a tax_year for tax_year petitioners filed a joint income_tax return on form_1040 for that year mr backemeyer reported as a cash_method taxpayer the income and expenses of his farming activities on a schedule f in his name during respondent’s examination of petitioners’ tax returns mrs backemeyer submitted an amended form_1040 for tax_year to the examiner the examiner allowed an adjustment the fiduciary or person so authorized to act file a retroactive ratification of the petition on behalf of the estate of steve k backemeyer deceased along with an appropriate document from the probate proceedings in the cass county court authorizing the fiduciary or authorized person to act on behalf of the decedent mrs backemeyer in her role as personal represent- ative ratified the petition on date estate of backemeyer v commissioner for prepaid farm expenses claimed on the amended form_1040 for tax_year to include an additional dollar_figure expense for fertilizer and lime not included on the original schedule f the after during adjustment examination mr backemeyer’ sec_2010 schedule f reported the following expenses related to his farming_business dollar_figure for chemi- cals dollar_figure for custom hire machine work dollar_figure for seeds and plants purchased dollar_figure for fertilizer and lime and dollar_figure for gasoline fuel and oil included b tax_year for tax_year petitioners filed a joint income_tax return on form_1040 the return two schedules f both of which reported income and expenses on the cash_method the first schedule f reported mr backemeyer’s farming activities from date until his death on date the second schedule f reported mrs backemeyer’s for the remainder of the year during respondent’s examination of petitioners’ tax returns petitioners submitted an amended form_1040 for tax_year to the examiner the amended_return reduced other farm income by dollar_figure with dollar_figure of that amount attributable to mr backemeyer’s schedule f and dollar_figure attributable to mrs backemeyer’s schedule f this change reduced petitioners’ taxable_income by dollar_figure farming activities the schedule f for mrs backemeyer reported var- ious farming expenses including the following expenses in amounts equal to those reported on mr backemeyer’ sec_2010 schedule f dollar_figure for chemicals dollar_figure for custom hire machine work dollar_figure for seeds and plants purchased dollar_figure for fertilizer and lime and dollar_figure for gasoline fuel and oil c petitioners’ concession petitioners claimed a deduction of dollar_figure for custom hire on mrs backemeyer’ sec_2011 schedule f the deduction was the result of an accounting mistake or clerical problem with the tax_return accordingly petitioners admit that this dollar_figure deduction was claimed in error and concede the adjustment united_states tax_court reports vi determination of deficiency upon his audit of petitioners’ tax returns respondent determined that mrs backemeyer was not entitled to deduct the following farm inputs on her schedule f dollar_figure for chemicals dollar_figure for custom hire dollar_figure for seeds and plants purchased dollar_figure for fertilizer and lime and dollar_figure for gasoline fuel and oil denial of these deductions would increase petitioners’ taxable_income for by dollar_figure accordingly respondent determined a deficiency of dollar_figure and issued a notice_of_deficiency dated date as noted above petitioners have since conceded respondent’s denial of the deduction of dollar_figure for custom hire respondent explained his denial of the deductions for farm inputs on mrs backemeyer’ sec_2011 schedule f by stating in the notice_of_deficiency that it has not been established that more than dollar_figure was verified as a deductible farming expense or was paid_or_incurred during the taxable_year respondent further explained that since petitioners use the cash_method for their farming activity prepaid expenses that were paid in are deductible in and are not added to basis respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure on the grounds of a substantial_understatement_of_income_tax a valuation misstatement or negligence or disregard of rules or regula- tions during the pretrial conference for this case respondent agreed to limit the grounds for the accuracy-related_penalty to a substantial_understatement_of_income_tax under sec_6662 and b i overview discussion in his opening brief respondent advanced several argu- ments on which he relied to demonstrate the impropriety of petitioners’ tax treatment of farm inputs for tax_year sec_2010 and sec_2011 respondent’s primary contention was that allowing mr backemeyer to deduct farm input expenses on hi sec_2010 schedule f while allowing mrs backemeyer to deduct expenses for the same farm inputs on her estate of backemeyer v commissioner schedule f would amount to a double deduction and thereby contravene axiomatic principles of tax law in the alternative were the court to rule in favor of peti- tioners’ deduction for of the farm input purchases respondent requested that the deduction for farm inputs for be recaptured under the tax_benefit_rule as in 65_tc_440 aff ’d 582_f2d_378 6th cir in other words were mrs backemeyer’s deduction of the farm inputs allowed on her schedule f under respondent’s reasoning peti- tioners should be required to include in gross_income on mr backemeyer’ sec_2011 schedule f an equal amount otherwise respondent urged there would be a material distortion_of_income by allowing petitioners to deduct pre-paid expenses in and then allowing them to deduct these same expenses in respondent also argued that mrs backemeyer was not entitled to a step-up_in_basis under sec_1014 when she inherited the farm inputs from her late husband in however in his answering brief respondent changed course he stated that he believes the tax_benefit_rule con- trols the outcome in this case and therefore he is no longer asserting the other positions advanced in his opening brief accordingly respondent conceded that mrs backemeyer’s treatment of the farm inputs was correct she received the assets with a stepped-up_basis and contributed them to her sole_proprietor farming_business entitling her to deduct the farm inputs in the amount of the stepped-up_basis when those assets are used in her business nonetheless respondent maintains the tax_benefit_rule requires the inclu- sion in mr backemeyer’ sec_2011 income of the prepaid expenses for the farm inputs he had deducted for respondent cites 460_us_370 consolidated on certiorari with bliss dairy inc v united_states as the authority governing the outcome of this case furthermore respondent conceded that mrs backemeyer’s schedule f farming_business should be treated as separate from mr backemeyer’s schedule f farming_business since respondent the propriety of mrs backemeyer’s deduction of the farm input expenses for tax_year we also need not address petitioners’ alternative conceded united_states tax_court reports argument that if mrs backemeyer was not entitled to cur- rently deduct the expenses for the inherited farm inputs the stepped-up_basis in the inputs should be allocated to the crops grown in for which the inputs were used in view of the above the sole issue remaining for this court’s decision is whether the tax_benefit_rule requires the recapture for of farm input deductions claimed by mr backemeyer on hi sec_2010 schedule f as explained below we find that the tax_benefit_rule does not so require where the inputs were transferred by reason of death ii the parties’ arguments a respondent’s argument after conceding his other arguments respondent’s sole remaining argument is that the tax_benefit_rule should apply respondent points out that the tax_benefit_rule requires a taxpayer to include a previously deducted amount in his current year’s income when an event occurs that is fundamentally inconsistent with the claimed deduction for the previous year respondent contends that bliss dairy a u s supreme court case on the tax_benefit_rule directly applies to the facts here bliss dairy u s pincite involved a closely held cor- poration which used the cash_method_of_accounting and engaged in the business of operating a dairy close to the end of its taxable_year the corporation deducted on purchase the full cost of cattle feed bought for use in its operations id shortly after the beginning of its next taxable_year with a substantial portion of the feed still on hand the corpora- tion liquidated and distributed its assets to its shareholders in a nontaxable_transaction id pincite the share- holders continued operating the dairy business in noncor- porate form and in turn deducted their basis in the feed as an expense of doing business id pincite the supreme court held that the liquidation of the corporation resulted in conversion of the cattle feed from a business to a nonbusiness use representing an action inconsistent with the prior deduc- tion and requiring application of the tax_benefit_rule id pincite respondent argues that the facts here are nearly identical to those of bliss dairy when mr backemeyer died not estate of backemeyer v commissioner having used the farm inputs in his sole_proprietor farming operation respondent opines the farm inputs were converted to a nonbusiness use when they were distributed to the backemeyer family_trust when mrs backemeyer received the assets she took them with a stepped-up_basis and contributed them to her sole_proprietor farming_business therefore respondent asserts upon mr backemeyer’s death the farm inputs were converted from business to personal_use and mrs backemeyer converted them back from per- sonal to business use according to respondent this entitles mrs backemeyer to a deduction under sec_162 but also requires mr backemeyer to recognize income related to his conversion of the property from one use to another b petitioners’ argument much of petitioners’ argument rests on the proposition that when mrs backemeyer inherited the farm inputs from her late husband and used them in her own farming operation she is deemed to have simultaneously sold the inputs and then purchased them for use in farming with the deemed sale resulting in no gain because she had a full stepped-up_basis in the farm inputs petitioners insist that they should be regarded separately with respect to the separate sched- ules f that they filed for the tax_year respondent in his answering brief concedes this point according to peti- tioners the stepped-up_basis with which mrs backemeyer took the farm inputs gave her a fresh_start with respect to the tax_attributes of these inherited assets petitioners point out that this is not some elaborate scheme to create a double deduction but is an unusual circumstance that occurred as a result of mr backemeyer’s death with respect to the tax_benefit_rule petitioners cite this court’s opinion in 101_tc_35 where we developed a four-part test applying the tax_benefit_rule under frederick an amount must be included in gross_income in the current_year to the extent that it was deducted in a prior year the deduction resulted in a tax_benefit an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and a non- recognition provision of the code does not prevent inclusion in gross_income id petitioners maintain that the third and united_states tax_court reports fourth parts of the test are not satisfied here had mr backemeyer died in instead and mrs backemeyer used the inputs that same year then mr backemeyer would still have been entitled to the deduction and since sec_1001 requires a taxpayer to recognize gain only to the extent sale proceeds exceed basis no gain is recognized since there is a sec_1014 basis step-up iii applicability of the tax_benefit_rule to the farm input deductions a legal background generally speaking gross_income is all income from what- ever source derived except as otherwise provided in the code sec_61 under sec_162 there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec- tion a income_tax regs specifies that a farmer who operates a farm for profit is entitled to deduct from gross_income as necessary expenses all amounts actually expended in the carrying on of the_business_of_farming moreover unless the farmer computes income using the crop_method the cost of seeds and young plants which are pur- chased for further development and cultivation prior to sale in later years may be deducted as an expense for the year of purchase provided the farmer follows a consistent practice of deducting such costs as an expense from year to year id sec_180 allows taxpayers engaged_in_the_business_of_farming to elect to deduct expenditures_for the purchase or acquisition of fertilizer lime and other materials to enrich neutralize or condition land_used_in_farming instead of charging such expenses to capital_account a taxpayer using the cash_method_of_accounting ordinarily deducts amounts for the taxable_year in which those amounts were paid sec_1_461-1 income_tax regs in the case of prepayment for farming supplies a cash_method taxpayer may deduct such payments in the year they were made even if the supplies are to be consumed in a subse- quent year provided that the expenditure is a payment and not a deposit made for a business_purpose and not tax_avoidance and resulting in a deduction that will not estate of backemeyer v commissioner materially distort income see revrul_79_229 1979_2_cb_210 see also agro-jal farming enters inc v commissioner 145_tc_145 while revrul_79_229 supra dealt only with cattle feed the rule for prepaid farming expenses has been extended to other contexts as well including those outside the agricultural industry see eg 725_f2d_1173 8th cir extending three- part test to intangible_drilling_and_development_costs prepaid by taxpayer aff ’g 79_tc_7 sec_1014 provides that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent is the fair_market_value of the property at the date of the decedent’s death under sec_1001 gain from the disposition of property is the excess of the amount_realized therefrom over the adjusted_basis b tax_benefit_rule respondent does not dispute that petitioners’ deduction of the farm input costs for tax_year was appropriate at the time it was claimed nor does respondent dispute that mrs backemeyer took the assets with a stepped-up_basis under sec_1014 equal to the cost of the inputs which consid- ering the short time between purchase and mr backemeyer’s death was identical to their fair_market_value and properly deducted that basis from income when she used the farm inputs in is that what respondent contends in view of mr backemeyer’s death and the concordant transfer of the farm inputs to mrs backemeyer the tax_benefit_rule requires that the deductions claimed for tax_year for the farm input expenditures be recovered for respondent relies heavily on bliss dairy we agree that bliss dairy is the key- stone to resolving the issue presented here but while respondent’s reliance on the case is not misplaced we find his interpretation of it erroneous in bliss dairy u s pincite the supreme court observed that the purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting it is intended to achieve rough transactional parity in tax and to pro- tect the government and the taxpayer from the adverse united_states tax_court reports effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erro- neous id pincite the rule’s application is not automatic it applies only when a careful examination shows that the later event is indeed fundamentally inconsistent with the premise on which the deduction was initially based id this means that if that event had occurred within the same tax- able year it would have foreclosed the deduction id pincite this court has had occasion to interpret the tax_benefit_rule in the light of bliss dairy as in frederick v commis- sioner t c pincite where we distilled the bliss dairy holding on the applicability of the tax_benefit_rule into a four-part test the tax-benefit rule consists of two components the inclusionary component and the exclusionary component the exclusionary compo- nent which is partially codified in sec_111 but which may exist outside the provisions of that section does not become an issue unless and until the inclusionary component of the rule is first satisfied the inclusionary component provides that an amount deducted from gross_income in one year is included in income in a subsequent year if an event occurs in the subsequent year that is fundamentally inconsistent with the premise on which the deduction had previously been based the exclusionary component of the tax-benefit rule by contrast eats away at the inclusionary component by limiting the income that must be recog- nized in the subsequent year to the amount of the tax_benefit that resulted from the deduction thus to summarize the tax-benefit rule an amount must be included in gross_income in the current_year if and to the extent that the amount was deducted in a year prior to the cur- rent year the deduction resulted in a tax_benefit an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and a nonrecognition_provision of the internal_revenue_code does not prevent the inclusion in gross_income a current event is considered fundamentally incon- sistent with the premises on which the deduction was originally based when the current event would have foreclosed the deduction if that event had occurred within the year that the deduction was taken citations omitted as bliss dairy and our precedent demonstrate the tax_benefit_rule must be applied on a case-by-case basis bliss dairy u s pincite accordingly we must consider the facts and circumstances of each case in the light of the pur- pose and function of the provisions granting the deductions id the supreme court has further pointed out that non- estate of backemeyer v commissioner recognition provisions of the code present special difficulties since there is an inherent tension between the tax_benefit_rule and the nonrecognition_provision id in the context of sec_162 the supreme court in bliss dairy observed that the deduction for ordinary and necessary business_expenses is predicated on the consumption of the asset in the trade_or_business and that i f the taxpayer later sells the asset rather than consuming it in furtherance of his trade_or_business it is quite clear that he would lose his deduction for the basis of the asset would be zero so he would recognize the full amount of the proceeds on sale as gain id pincite thus if the taxpayer converts the expensed asset to some other non-business use that action is inconsistent with his earlier deduction and the tax_benefit_rule would require inclusion in income of the amount of the unwarranted deduction id a distribution to share- holders of expensed assets for instance is analogous to con- verting such assets to personal consumption id pincite in ruling on the lower court’s decision in bliss dairy the supreme court reviewed the nonrecognition of corporate dis- tributions on liquidation under sec_336 as then in effect and concluded that such nonrecognition is not absolute since it is overridden by sec_1245 and sec_1250 for example see bliss dairy u s pincite sec_1_1245-6 sec_1 c income_tax regs the supreme court held on bal- ance that the tax_benefit_rule supersedes nonrecognition of gain under sec_336 because the gain arising from application of the tax_benefit_rule was not the sort of gain that would have been recognized on liquidation but for the operation of sec_336 bliss dairy u s pincite bliss dairy and this case are similar in certain respects both cases involve taxpayers in the farming industry in both cases taxpayers purchased farm inputs in one tax_year with those inputs being transferred to other taxpayers in the next in both cases taxpayers claimed deductions for their pur- chases of farm inputs in both cases the transferees also claimed deductions for the transferred farm inputs and in both cases the transfer was not subject_to income_tax how- ever there remains a key difference bliss dairy involved the nonrecognition of gain on a liquidating_distribution by a cor- poration to its shareholders under sec_336 whereas in this case the transfer occurred at death united_states tax_court reports the supreme court’s holdings in hillsboro nat’l bank and bliss dairy were the product of its analysis of the specific code sections applicable in those cases in bliss dairy u s pincite n the supreme court recognized that its deci- sion did not extend necessarily to transfers by gift or death an unreserved endorsement of the government’s formulation might dic- tate the results in a broad range of cases not before us for instance the government’s position implies that an individual proprietor who makes a gift of an expensed asset must recognize the amount of the expense as income but cf 209_f2d_331 ca5 similarly the government’s view suggests the conclusion that one who dies and leaves an expensed asset to his heirs would in his last return recognize income in the amount of the earlier deduction our decision in the cases before us now however will not determine the out- come in these other situations it will only demonstrate the proper anal- ysis those cases will require consideration of the treatment of gifts and legacies as well as sec_1245 and d which are a par- tial codification of the tax_benefit_rule and which exempt dispositions by gift and transfers at death from the operation of the general depreciation_recapture rules although there may be an inconsistent event in the per- sonal use of an expensed asset that event occurs in the context of a non- recognition rule and resolution of these cases would require a deter- mination whether the nonrecognition rule or the tax_benefit_rule pre- vails some citations omitted we look to the supreme court’s analysis in bliss dairy as a guide to determine the tax_benefit rule’s applicability to the facts at hand with a particular focus on the treatment of leg- acies as instructed in note of the opinion c the tax_benefit_rule and transfers at death while this court has examined variations on the bliss dairy fact pattern involving liquidations of enterprises see eg 90_tc_1090 holding that the tax_benefit_rule does not require the inclusion in income of expenses deducted for inputs that were used and con- sumed in the production of crops distributed to shareholders on liquidation aff ’d sub nom 901_f2d_810 9th cir 87_tc_830 holding that the value of plant inventory the expenses of growing which were deducted in prior years transferred to the purchaser of a liquidated nursery business must be included in the transferor’s income under the tax_benefit_rule aff ’d without published opinion 829_f2d_1119 estate of backemeyer v commissioner 4th cir this case involves the applicability of the tax_benefit_rule to a different situation-a transfer at death in applying the heuristic suggested by the supreme court in bliss dairy and distilled by this court into the four-part frederick inquiry we conclude that a transfer at death is not fundamentally inconsistent with the premise on which the sec_162 deduction is initially based see bliss dairy u s pincite as observed earlier frederick v commissioner t c pincite suggests a four-part test to determine whether the tax_benefit_rule applies to a particular situation a n amount must be included in gross_income in the current_year if and to the extent that the amount was deducted in a year prior to the current_year the deduction resulted in a tax_benefit an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and a non- recognition provision of the internal_revenue_code does not prevent the inclusion in gross_income the first two criteria are met in this case petitioners did deduct the farm input expenses for a prior year and that deduction reduced their taxable_income thereby affording them a tax_benefit however the third and the fourth cri- teria are not met fundamental inconsistency with original deduction as to the third criterion neither mr backemeyer’s death nor the distribution of the farm inputs to and their use by mrs backemeyer was fundamentally inconsistent with the premises on which the initial sec_162 deduction for tax_year was based a current event is considered fun- damentally inconsistent with the premises on which the deduction was originally based when the current event would have foreclosed the deduction if that event had occurred within the year that the deduction was taken frederick v commissioner t c pincite had mr backemeyer died and mrs backemeyer inherited and used the farm inputs in the initial sec_162 deduction would not have been recaptured for purposes of the income_tax the reason for this is that the estate_tax effectively recap- tures sec_162 deductions by way of its normal operation obviating any need to separately apply the tax_benefit_rule when mr backemeyer died all of his assets including the united_states tax_court reports farm inputs became subject_to the estate_tax which operates similarly to a mark-to-market tax when the mark-to-market tax is imposed on zero-basis assets compare sec_2001 imposing a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 defining the value of a taxable_estate as the value of the gross_estate less certain deductions provided for in the estate_tax and sec_2031 defining the value of a gross_estate as the value at the time of decedent’s death of all property real or personal tangible or intangible wherever situated with eg sec_877a imposing an exit_tax on u s citizens and long-term residents relinquishing citizenship or lawful permanent residence respectively by requiring that a ll property of a covered_expatriate shall be treated as sold on the day before the expatriation_date for its fair_market_value the farm inputs were included in mr backemeyer’s estate at their fair_market_value see sec_2031 which the parties have stipulated to be equal to the farm inputs’ pur- chase price since the farm inputs had a basis of zero they were subject_to the estate_tax on the same base as their pur- chase price for which mr backemeyer had claimed a sec_162 deduction for requiring recapture of the sec_162 deduction by increasing taxable_income on petitioners’ form_1040 for tax_year would result in double_taxation of the value of the farm inputs the supreme court has ruled that the same receipt cannot be made the basis of both income and estate_tax since the item cannot in the circumstances be both income and corpus see 295_us_247 applying the tax_benefit_rule here-where the farm inputs are subject_to tax as part of mr backemeyer’s estate-is therefore impermissible cf id pincite while the same sum may in different aspects be used for the computation of both an income and an estate_tax this fact will not here serve to justify the commissioner’s rulings they were inconsistent the identical money was the basis of two assessments the double_taxation involved in this inconsistent treatment of that sum of money is clear the same result obtains even if mr backemeyer’s estate did not actually owe any amount payable as estate_tax through the operation of the unified_credit see sec_2010 or the marital_deduction for bequests to a surviving_spouse see estate of backemeyer v commissioner sec_2056 so long as his estate was subject_to the estate_tax regime furthermore we note that the supreme court’s approach in bliss dairy u s pincite n calls for a line between merely unexpected events and inconsistent events whereas liquidation of a corporation or a sale of expensed business inputs entails some level of forethought and affirmative intent to act accordingly death ordinarily does not involve such planning as the court_of_appeals for the eighth cir- cuit has observed while death may be beneficial for tax pur- poses it is difficult to regard it as a tax_avoidance scheme 667_f2d_675 8th cir aff ’g 74_tc_630 under the supreme court’s bliss dairy standard death is the quintessential merely unexpected event were death fundamentally incon- sistent with expensing business inputs every sole_proprietor in the year of his death would face double_taxation under both the income_tax and the estate_tax on all the inputs he had purchased for but not yet used in his business we are loath to interpret bliss dairy to stand for the proposition that any time a sole_proprietor dies all of his expensed assets are subject_to recapture the supreme court has refused to accept such a rule see bliss dairy u s pincite n as do we for the same economic nonetheless what evidently concerns respondent is that absent the tax_benefit rule’s application petitioners would be entitled to a double deduction double deductions or their practical equivalent loss are impermissible absent a clear declaration of congressional intent 139_tc_198 see also 394_us_678 292_us_62 we do not think it proper to characterize the deduc- tion claimed by mr backemeyer for and the deduction claimed by mrs backemeyer for as a double deduc- tion since the estate_tax intervened between the two deduc- tions and since respondent has conceded that mrs backemeyer’s schedule f business is treated as being sepa- rate from mr backemeyer’s schedule f business as peti- tioners contend the sole cause for the allowance of two deductions here is sec_1014 which steps up the basis_of_property acquired united_states tax_court reports from a decedent were sec_1014 not to apply then mrs backemeyer would have received the farm inputs with a zero basis and therefore been unable to deduct them we find it unlikely that respondent would have pursued his tax_benefit_rule argument were that the case since congress presum- ably enacts legislation with knowledge of the law cri- leslie llc v commissioner 147_tc_217 we conclude that had congress wished to foreclose a second sec_162 deduction as a result of a sec_1014 basis step- up it would have so provided the estate_tax has existed in its modern form for a century see revenue act of ch secs stat pincite and section 1014-its basis step-up long a fixture of the code-has been frequently amended as recently as by the surface transportation and veterans health care choice improvement act of pub_l_no sec a stat pincite it is hardly unforeseeable that taxpayers would attempt to deduct pre- viously expensed inherited assets for which they received a stepped-up_basis yet at no point has congress acted to pre- vent it indeed the court_of_appeals for the first circuit has observed that the intent of sec_1014 is that unrealized_gain taxed to the decedent’s estate at his death shall not be subjected to another tax when it is subsequently realized by the estate or a legatee 373_f2d_434 1st cir thus far from resulting in a double deduction the provision for and maintenance of a stepped-up_basis under sec_1014 is a deliberate legislative choice by congress to prevent double_taxation applicability of nonrecognition_provision having established the inapplicability of the third fred- erick criterion in this case we now turn to the fourth cri- terion which mandates that a nonrecognition_provision of the code not prevent the inclusion of the tax_benefit in gross_income this requirement is not met here since nonrecogni- tion on death is among the strongest principles inherent in the income_tax see eg 474_f2d_12 9th cir stating that a cash_basis farmer owning appreciated assets is not taxable on the unrealized_appreciation nor is his spouse because of the sec_1014 basis step-up when an individual dies his assets are not taxed under the income_tax but rather under the estate_tax estate of backemeyer v commissioner upon the assets’ distribution to the decedent’s heirs sec_102 explicitly provides that the heirs’ g ross income does not include the value of property acquired by gift bequest devise or inheritance and as discussed above sec_1014 operates to provide a step-up_in_basis of the inherited property in the hands of the decedent’s heirs if an heir sub- sequently disposes of the property gain is realized only to the extent the proceeds exceed the stepped-up_basis sec_1001 in approaching the fourth frederick criterion we also accept the supreme court’s observation on the effect of sec_1245 and sec_1250 which exempt transfers at death from the application of the general depreciation rules and from which the transfer in bliss dairy u s pincite n was not exempted sec_1245 provides that in the case of a disposition of certain depreciable_property the lesser_of the allowed_depreciation deductions or realized gain should be taxed as ordinary_income sec_1250 estab- lishes depreciation_recapture rules for depreciable real prop- erty otherwise excluded from the operation of sec_1245 sec_1245 and sec_1250 along with sec_111 codify the tax_benefit_rule as applied in certain situations see eg 63_tc_663 while the rule is judicial in origin it is applied to specific situations by certain code provisions see for example sec_111 sec_1245 and sec_1250 where not codified the judicial rule continues it is telling that the depreciation_recapture rules which we are reminded are a partial codification of the tax_benefit_rule bliss dairy u s pincite n do not extend to transfers at death the regulations bespeak this by omitting from the list of nonrecognition code sections overridden by the depreciation_recapture provisions of sec_1245 and sec_1250 those sections governing the treatment of a decedent’s property see sec_1_1245-6 sec_1_1250-1 income_tax regs in bliss dairy u s pincite the supreme court observed that depreciation_recapture under sec_1245 and sec_4 sec_102 and sec_691 which govern the includability of income from a decedent’s property and income in respect of decedents do not apply in this case since the farm inputs are property and not income from prop- erty united_states tax_court reports was an important exception to the nonrecognition statute at issue there this is not the case with transfers at death to which the depreciation_recapture rules do not apply since sec_1245 and sec_1250 codify the tax_benefit_rule as it relates to depreciated_property and expressly exclude transfers at death from the rule’s scope see id pincite ndollar_figure sections b and d are a partial codification of the tax_benefit_rule and exempt dispositions by gift and transfers at death from the operation of the general depreciation_recapture rules it fol- lows that the uncodified remainder of the common_law tax_benefit_rule with which we are concerned in this case oper- ates in a similar fashion cf 89_tc_816 even though the tax_benefit_rule origi- nated implicit approval of congress in the courts it has the conclusion in view of the above we find that the tax_benefit_rule does not apply to recapture for upon mr backemeyer’s death his sec_162 deductions for farm input purchases made in and respondent has conceded that mrs backemeyer is entitled to a deduction under sec_162 with respect to her use of the farm inputs in therefore we find respond- ent’s denial of petitioners’ deductions improper iv accuracy-related_penalty respondent determined an accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 and b which adds to the tax an amount equal to of the portion of the underpayment to which the penalty applies sec_6662 we have found in favor of petitioners with respect to all determined deficiencies except as to the denial of a deduc- tion of dollar_figure for custom hire petitioners have conceded the denial to be proper the understatement of income_tax in this case is limited to the tax that should have been paid on the dollar_figure deduction petitioners claimed in error which is well under the greater of of the tax required to be shown on petitioners’ return for or dollar_figure see sec_6662 while we have not calculated the amount of tax required to be shown estate of backemeyer v commissioner therefore petitioners are not liable for an accuracy-related_penalty v conclusion in evaluating the application of the tax_benefit_rule to peti- tioners’ deduction under sec_162 of certain farm input expenditures we have applied the analysis mandated by the supreme court in bliss dairy and distilled by this court into a four-part test in frederick we determined that the tax_benefit_rule did not apply on mr backemeyer’s death in to recapture the deduction he claimed for for the farm inputs accordingly with the exception of a deduction of dollar_figure for custom hire conceded to have been claimed in error peti- tioners’ deductions were proper and no accuracy-related pen- alties should be imposed we have considered all of the parties’ arguments and to the extent not discussed above conclude that those argu- ments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f on petitioners’ return the magnitude of the numbers is such that the tax on dollar_figure of additional income is less than the tax required to be shown on petitioners’ tax_return petitioners had shown on their income_tax re- turn as adjusted their total_tax to be dollar_figure of which is dollar_figure even if the improperly deducted dollar_figure were taxed at a rate of the understatement would be well under of the tax required to be shown dollar_figure plus dollar_figure or dollar_figure
